Citation Nr: 1146387	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  10-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel  


INTRODUCTION

The Veteran had active service from February 1969 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida, in which the RO denied service connection for an anxiety disorder.  The Veteran subsequently filed a timely appeal.          

During the course of this appeal, the Veteran filed a claim for service connection for posttraumatic stress disorder (PTSD).  The United States Court of Appeals for Veterans Claims (Court) found that a claim for benefits for one psychiatric disability could also encompass benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue on the title page has been modified to characterize the claim more generally.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in September 2011.  A copy of the transcript of that hearing is of record.  


FINDING OF FACT

There is competent medical evidence of record relating the Veteran's anxiety disorder to his military service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim for service connection for an acquired psychiatric disorder, diagnosed as an anxiety disorder.  Therefore, no further development is needed with regard to this issue.


II. Factual Background

The Veteran's service records show that he had active service in the United States Coast Guard from February 1969 to February 1974.  

The Veteran's service treatment records are negative for any complaints or findings of a psychiatric disorder, to include an anxiety disorder and/or PTSD.  In November 1973, he underwent a discharge examination.  At that time, he was clinically evaluated as "normal" for psychiatric purposes.     

In July 2008, the Veteran filed a claim of entitlement to service connection for an anxiety disorder.  In May 2009, he stated that he was amending his claim to include service connection for PTSD.  The Veteran indicated that he was receiving treatment from a VA psychologist, Dr. S., for his PTSD.  In the September 2011 Travel Board hearing, the Veteran maintained that he had two in-service traumatic events that led to his PTSD.  In regard to his first stressor, the Veteran reported that while he was stationed on Plum Island, Newburyport, in Massachusetts, his unit received a call that there was a man in the river.  He stated that he got into a boat and when he was close to the man, he jumped out of the boat and swam over and grabbed him before he went under.  According to the Veteran, the man fought him a little bit which caused him to go under the water and nearly drown.  However, eventually, he got the man to safety.  The Veteran indicated that at that time, although his Military Occupational Specialty (MOS) was as an electrician, he was also a qualified boat cocksman, which meant that he did all of the operations.   According to the Veteran, the man that he rescued survived and received treatment.  With respect to his second stressor, the Veteran stated that while he was on Plum Island, his unit received a call that a car had gone off a bridge.  The Veteran noted that it was nighttime and that he and another serviceman went up a creek in a Boston Whaler, which was a 14 foot boat.  He indicated that when they arrived at the scene of the accident, scuba divers were already present and searching for the car.  The scuba divers recovered a body and brought it to the Veteran's boat.  According to the Veteran, he recognized the victim of the accident and realized that he was a fellow crew member.  The Veteran reported that the crew member had numerous injuries, including an open throat where "the windpipe and stuff was hanging out."  The Veteran stated that due to the aforementioned stressors, he experienced nightmares.  He indicated that he self-medicated with alcohol for many years.        

In order to support his claim, the Veteran submitted a copy of an Award of the Coast Guard Commendation Medal, and a copy of a Citation to Accompany the Award.  The copies show that the Veteran, who was an electrician's mate second class, received a United States Coast Guard Commendation Medal in December 1973 for meritorious achievement in August 1973, at which time he rescued a drowning victim in the vicinity of North Pier, Newburyport, Massachusetts.  Upon arrival at the scene, the victim was sighted slipping beneath the surface of the water, apparently unconscious.  Without hesitation or thought for his own safety, the Veteran entered the water and dove to retrieve the victim.  After the Veteran brought the victim to the Coast Guard vessel, the victim was transported to the hospital.  Without the prompt action of the Veteran, loss of life could not have been averted.       

VA Medical Center (VAMC) outpatient treatment records show that in March 2009, the Veteran underwent a psychiatric evaluation which was conducted by G.P.S., Ph.D., a clinical psychologist.  At that time, the Veteran stated that while he was in the military, he had to retrieve the body of a shipmate.  He indicated that on another occasion, he had to rescue a person who was drowning.  According to the Veteran, soon after these traumatic events, he started having dreams and nightmares about the events.  He reported that the nature of his distress involved the fact that he "could have died."  Dr. S. noted that the Veteran presented with a long-standing history of disturbing nightmare activity which was in response to two traumatic events.  According to Dr. S., the Veteran endorsed some symptoms of PTSD but did not reach criterion for the condition.  The Veteran also reported a history of alcohol abuse which was largely motivated by a desire to avoid/suppress memories of the aforementioned traumatic events, but was no longer currently present.  The diagnoses were nightmare disorder and rule out PTSD.     

Additional VAMC outpatient treatment records reflect that in June 2009, the Veteran underwent a psychiatric evaluation which was again conducted by Dr. S.  At that time, Dr. S. stated that the Veteran's stressors included his current unemployment, the death of his daughter and unborn grandchild in a motor vehicle accident approximately 14 years ago, and the death of a friend/fellow Coast Guard personnel whose body he helped recover.  According to the Veteran, he had nightmares about his stressors.  The diagnostic impressions were nightmare disorder and rule out PTSD.  In September 2009, the Veteran was once again evaluated by Dr. S.  At that time, the Veteran stated that he started working again.  According to the Veteran, his sleep and dreams were improved due to prescribed medication.  Following the mental status evaluation, the diagnoses were nightmare disorder and PTSD.     

In November 2009, the Veteran underwent a VA psychiatric evaluation.  At that time, the examiner stated that he had reviewed the claims file.  The examiner indicated that according to the Veteran, he had two in-service stressors.  The first stressor involved watching a dead body be pulled from the water.  After the body was transferred to his boat, the Veteran recognized the retrieved body as his shipmate from the Coast Guard.  According to the Veteran, his "throat was ripped out."  The second stressor involved the Veteran rescuing a person who was drowning.  The Veteran noted that he was pulled under the water for a period of time during the rescue.  During the evaluation, the Veteran underwent psychiatric testing which included CAPS (Clinician Administered PTSD Scale) and SCID (Structured Clinical Interview for Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV).  The examiner stated that the Veteran's testing scores were not consistent with a diagnosis of PTSD; the Veteran did not meet the criteria for PTSD using the CAPS and SCID because he did not endorse any current or recent re-experiencing symptoms from Criterion B.  Thus, the examiner reported that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Following the mental status evaluation, the examiner diagnosed the following: (Axis I) anxiety disorder not otherwise specified, (Axis IV) financial difficulties, and (Axis V) Global Assessment of Functioning (GAF) score of 80.  The examiner stated that although the Veteran did not meet the criteria for PTSD, nevertheless, he did meet the criteria for an anxiety disorder not otherwise specified.  In addition, the examiner opined that the Veteran's anxiety disorder was the result of the aforementioned non-combat military stressors.  Symptoms of the anxiety disorder included infrequent nightmares.        


III. Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for a 'chronic' condition when: (1) a chronic disease manifests itself and is identified as such in service (or within the presumptive period under 38 C.F.R. § 3.307) and the veteran presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM- IV); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence supports the claim or is in relative equipoise, the veteran prevails. When a fair preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


IV. Analysis

In this case, the Veteran maintains that he currently has a psychiatric disorder that is due to two traumatic events that occurred in service.  According to the Veteran, while he was in the Coast Guard, he rescued a person who was drowning.  He states that on another occasion, he witnessed a body being retrieved from the water and when the body was brought to his boat, he realized that the victim was his shipmate.  The victim's body had been injured and his throat was cut open.  According to the Veteran, due to these in-service stressors, he experienced nightmares and developed a psychiatric disorder.         

With respect to the Veteran's stressor that he had rescued a person who was drowning, the Board notes that this stressor has been verified.  The evidence of record shows that in December 1973, the Veteran received an Award of the Coast Guard Commendation Medal for meritorious achievement in August 1973, at which time he rescued a drowning victim in the vicinity of North Pier, Newburyport, Massachusetts.  In regard to the Veteran's second stressor of observing his shipmate's body being retrieved from the water and viewing the injuries to the body, the Board recognizes that the only evidence of the aforementioned traumatic event is the Veteran's statements.  The Veteran's service treatment records are negative for any evidence of the alleged event.  However, the Veteran is competent under the law to describe what he experienced while in military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, given that his other stressor of rescuing a drowning person has been verified, his claim that he witnessed a body being retrieved from the water is consistent with the circumstances of his service.  Thus, the Board accepts as true that the Veteran's second stressor occurred.   

The Court has held that VA must base its decisions on medical evidence.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this case, the medical evidence of record shows that the Veteran has a psychiatric disorder, currently diagnosed as an anxiety disorder.  Therefore, the pertinent question is whether the Veteran's currently diagnosed anxiety disorder is related to his period of active service, specifically to his confirmed in-service stressors.  In the November 2009 VA psychiatric evaluation, the examiner diagnosed the Veteran with an anxiety disorder and he specifically opined that the Veteran's anxiety disorder was the result of his confirmed in-service military stressors of rescuing a drowning person and witnessing his shipmate's body being retrieved from the water.  This opinion supports, rather than opposes, the Veteran's contentions, and there is no contrary opinion of record.  Therefore, the examiner's nexus opinion supports the contended causal relationship.


In light of the above, given that the Board accepts the Veteran's in-service stressors, and in consideration of the November 2009 VA examiner's nexus opinion which supports the contended causal relationship between the Veteran's currently diagnosed anxiety disorder and his in-service stressors, the Board finds that it is at least as likely as not that the Veteran's psychiatric disorder, currently diagnosed as an anxiety disorder, is linked to the in-service stressors.  With application of the benefit of the doubt doctrine, service connection for a psychiatric disorder, diagnosed as an anxiety disorder, is warranted.  

The Board notes that the Veteran has also contended that he has PTSD due to his in-service stressors.  In this regard, the Board observes that it is unclear from the evidence of record if the Veteran has PTSD.  In the November 2009 VA psychiatric evaluation, the examiner specifically stated that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  In addition, according to VAMC outpatient treatment records, in March 2009, Dr. S. stated that that the Veteran endorsed some symptoms of PTSD but did not reach criterion for the condition.  However, in September 2009, Dr. S. diagnosed the Veteran with PTSD.  Nevertheless, even if the Veteran has PTSD, the Veteran's service connection claim encompasses all of his currently diagnosed psychiatric disabiities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the fact that the Board is granting service connection for an anxiety disorder, and both an anxiety disorder and PTSD are rated according to the General Rating Formula for Mental Disorders (38 C.F.R. § 4.130, Diagnostic Codes 9201-9440), a separate discussion as to the Veteran's PTSD is unnecessary.   See DSM-IV; 38 C.F.R. §§ 4.125, 4.130 (2011); see also Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009) (regarding whether separate ratings would ever be warranted for variously diagnosed psychiatric disabilities).     









ORDER

Entitlement to service connection for a psychiatric disorder, diagnosed as an anxiety disorder, is granted.   



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


